FOR IMMEDIATE RELEASE KRISPY KREME REPORTS EARNINGS PER SHARE OF $.06 FOR THE FIRSTQUARTER OF FISCAL 2011 Raises Fiscal 2011 Earnings Outlook Winston-Salem, NC – June 3, 2010 – Krispy Kreme Doughnuts, Inc. (NYSE: KKD) (the “Company”) today reported financial results for the first quarter of fiscal 2011, ended May 2, 2010. The Company also raised its earnings outlook for fiscal 2011 as a whole. First Quarter Fiscal 2011 Highlights Compared to the Year-Ago Period: Revenues decreased 1.4% to $92.1 million from $93.4 million Excluding the effects of refranchising Company stores, revenues rose 0.4% Company same store sales rose 3.4%, the sixth consecutive quarterly increase Operating income increased 4.8% to $6.1 million from $5.8 million Net income was $4.5 million, or $0.06 per share diluted, compared to $1.9 million, or $0.03 per share diluted in the first quarter last year The Company ended the first quarter of fiscal 2011 with a total of 616 Krispy Kreme stores systemwide, a net increase of 34 locations since January 31, 2010. As of May 2, 2010, there were 83 Company stores and 533 franchise locations. "We were pleased with the improvement in our first quarter performance, which included healthy Company same store sales growth and improvements in both consolidated operating income and net income compared to the year-ago period. This improvement reflects our continued progress in implementing our strategic initiatives. We look forward to continued success with our transition and believe that our shareholders will increasingly be positioned to benefit as we move forward," said Jim Morgan, the
